DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 10, 14-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Dumler (US Publication No. 20070034223A1), Gueret (US Publication No. 8905050B2, hereinafter “Gueret 1”) and Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”).
Regarding Claim 1, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic
composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising:
A core having a longitudinal axis (Fig. 2, label 4), the core being twisted (Abstract),
At least one element (Fig. 4 and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, labels 5A) fitted onto the core and at least one application member (Fig. 4, label 6A) carried by the central member (Fig. 5), a composition collection surface being formed by the proximity between two different portions (Annotated Figure A of Fig. 4 of Vandromme) of one and the same application member or of the two adjacent application members (Collection surface can be formed by the two different portions of two adjacent application members by the space formed below the bristle ends shown in Annotated Figure A of Fig. 4 of Vandromme),
A gap between these portions being formed (See Annotated Figure A of Fig. 4 of Vandromme), and each element being threaded onto the core along its longitudinal axis before the core is twisted, the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core (Abstract where the core is denoted as label 4, and the element is denoted as label 5).
However, Vandromme is silent to a gap between these portions being sufficiently small for a bridge of composition to be able to form there by surface tension, these portions being situated at a distance from the central part of greater than or equal to 0.5 mm, a packaging and application device comprising a container containing the composition to be applied, and the bridge of composition to be able to form there by surface tension.
Dumler discloses a similar application in the same field of endeavor and further discloses the concept of the gap between these portions (See Annotated Figure B of Fig. 2 of Dumler where it denotes the gap and portions of Dumler which is similar in structure to that of Vandromme) being sufficiently small for a bridge of composition (Par. [0034], lines 3-5 where it describes the gap size to match that of what is described in the specifications. As such, it is small enough for a bridge of composition), these portions being situated at a distance from the central part of greater than or equal to 0.5 mm (Par. [0020], lines 1-3 discloses the depth of the groove that holds the portion being 0.5 mm or greater. This reveals that the portion itself would have to be at a distance greater than 0.5 from the central part as shown in Annotated Figure C of Fig. 2 of Dumler. It can be seen that the defined portion is smaller than the distance of the portion from the central part which is indicative that this distance must be greater than 0.5 mm or at least greater than the portion length) to contain the composition in the applicator. Further, Dumler discloses the gap (Annotated Figure B of Fig 2 of Dumler) is less than or equal to 0.3 mm (Par. [0008], lines 1-3) to improve holding of composition on the applicator.
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the applicator of Vandromme to teach the gap to be small enough to have a bridge of composition to form and the portions being situated at a distance from the central part of being greater than or equal to 0.5 mm as taught by Dumler to ensure that the composition is held in the applicator.
Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gap of Vandromme to be less than or equal to 0.3 mm as taught by Dumler to improve holding of composition on the applicator.
Gueret 1 teaches a similar applicator configuration and further discloses a packaging and application device (Fig. 1 of Gueret 1; Col. 4, lines 39-41) comprising a container (Fig. 1, label 2 of Gueret 1) containing the composition to be applied (Fig. 1 of Gueret 1, label P shows the composition within the container).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined applicator of Vandromme in view of Dumler to be part of a packaging and application device comprising a container of Gueret 1 as commercially, applicators are sold with the its packaging and application device.
Gueret 2 teaches a similar applicator configuration and further discloses the concept of the bridge of composition to be able to form there by surface tension (Col 4, lines 55-60 describes the concept of formation of the composition through capillarity).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined applicator of Vandromme in view of Dumler and Gueret 1 wherein the gap between these portions being sufficiently small for a bridge of composition to be able to form there by surface tension of Gueret 2 to allow for more product to be held in the applicator.

    PNG
    media_image1.png
    430
    469
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    455
    533
    media_image2.png
    Greyscale

Annotated Figure B

    PNG
    media_image3.png
    450
    512
    media_image3.png
    Greyscale

Annotated Figure C 
	Regarding Claim 3, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention,
and Vandromme discloses that the at least one application member can be varied as denoted by the
different application member shapes in Fig. 4, 7, and 8 labeled as 6A. However, Vandromme is silent to
the application member having an enlarged head.
Gueret 1 discloses a similar applicator configuration where the application member has an
enlarged head (Fig. 6D of Gueret 1) to capture more cosmetic product within the applicator. As such, a
gap can be formed between the two consecutive heads (Annotated Figure A of Fig. 4 of Vandromme
shows the gap being formed between two application member where the only adjustment is the shape
of the free end of the application members) to improve capturing of cosmetic product.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the at least one application member head of Vandromme to
have enlarged head of Gueret 1 where the gap forms between the two consecutive head in order to
improve capturing of cosmetic product.
Regarding Claim 4, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention,
and Vandromme discloses the application member (Fig. 4, label 6A) has the shape of a harpoon (Fig. 6D
of Gueret 1).
Regarding claim 6, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention,
and Vandromme further discloses the element (Fig. 4) comprising a plurality of application
members (Fig. 4 of Vandromme, label 6A of where the application member can be varied in shape as
denoted in Fig. 4, 7, and 8). Dumler further discloses that the at least one application member each have
two lateral arms that are joined at their end by an arch, forming teeth at their meeting point, said gap
being formed between the teeth of two adjacent application members (See Annotated Figure D of Fig.
1c-1d of Dumler) to improve collection of product on the applicator.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the at least one application member of Vandromme to each
have two lateral arms that are joined at their end by an arch, forming teeth at their meeting point, said
gap being formed between the teeth of two adjacent application members as taught by Dumler to
improve collection of product on the applicator.

    PNG
    media_image4.png
    397
    363
    media_image4.png
    Greyscale

Annotated Figure D 
Regarding Claim 7, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention,
and Vandromme discloses that the application member can be varied as denoted by the different
application member shapes in Fig. 4, 7, and 8 labeled as 6A. However, Vandromme is silent to the each
of the at least one application member has the overall shape of a V with elbow at the ends of the V, said
gap being formed between the end of an elbow of one of the at least one application members, and an
arm of an adjacent application member.
Dumler discloses a similar application in the same field of endeavor and Dumler further discloses
each application member (Fig. 2, label 7 of Dumler where it is described that the ends of the application
members can be shaped differently as seen in the cross section examples of plausible tip ends in Fig. 1a
– 1f of Dumler) has the overall shape of a V (Fig. 1b of Dumler) with elbows (See
Annotated Figure E of Fig. 1b of Dumler) at the ends of the V (See Annotated Figure E of Fig. 1b of
Dumler), said gap (See Annotated Figure E of Fig. 1b-1c of Dumler) being formed between the end of an
elbow of one of the application members and an arm of an adjacent application member (See
Annotated Figure F of Fig. 1b-1c of Dumler).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the at least one application member of Vandromme to have
the overall shape of a V with elbow at the ends of the V, said gap being formed between the end of an
elbow of one of the at least one application members, and an arm of an adjacent application member as
taught by Dumler to improve holding the composition on the applicator.

    PNG
    media_image5.png
    431
    398
    media_image5.png
    Greyscale

Annotated Figure E 

    PNG
    media_image6.png
    375
    396
    media_image6.png
    Greyscale

Annotated Figure F 
Regarding Claim 10, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed
invention, and Vandromme discloses that the application member can be varied as denoted by the
different application member shapes in Fig. 4, 7, and 8 labeled as 6A. However, Vandromme is silent to
the application member having a central and two lateral arms forming a V that extend respectively on
either side of the central arm.
Gueret 1 teaches a similar applicator configuration and further discloses the application
member to have a central arm (See Annotated Figure G of Fig. 6D of Gueret 1) and two lateral arms (See
Annotated Figure G of Fig. 6D of Gueret 1) forming a V (Fig. 6D of Gueret 1 displays an inverted V) that
extend respectively on either side of the central arm (See Annotated Figure G of Fig. 6D of Gueret 1) to
improve the collection of cosmetic product.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the application member of Vandromme to have a central arm
and two lateral arms forming a V that extends respectively on either side of the central arm of Gueret 1
where a gap forms between the lateral arms of two adjacent application members (Annotated Figure A
of Fig. 4 of Vandromme shows the gap being formed between two application member where the only
adjustment is the shape of the free end of the application members) to improve the capturing of the
cosmetic product.

    PNG
    media_image7.png
    253
    258
    media_image7.png
    Greyscale

Annotated Figure G 
Regarding Claim 14, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed
invention, and Vandromme discloses the elongation axes (See Annotated Figure A of Fig. 4 of
Vandromme) of the at least one application member (Fig. 4 of Vandromme) of an element (Fig. 4 of
Vandromme) are coplanar (See Annotated Figure A of Fig. 4 of Vandromme where the elongated axes
displayed are shown to be in the same planar for each element).
Regarding Claim 15, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed
invention, and Vandromme further discloses at least one application member (Fig. 4 of Vandromme,
label 6A) of an element (Fig. 4 of Vandromme) is flattened in a plane (Fig. 5 of Vandromme displays the
application members are flat).
Regarding Claim 17, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed
invention, but is silent to the method for the cosmetic treatment of the eyelashes and/or eyebrows
comprising the step of applying a cosmetic composition to the eyelashes with the aid of applicator
according to claim 1. However, Vandromme does disclose the applicator is for a cosmetic product such
as mascara (Col. 1, lines 16-20 and 31-35).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have used the applicator of Dumler to apply a cosmetic composition to the
eyelash by retrieving the product from a container with the applicator and brushing the eyelash with the
cosmetic filled applicator.
Claim 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Dumler (US Publication No. 20070034223A1).
Regarding Claim 16, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic
composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising:
A core having a longitudinal axis (Fig. 2, label 4), the core being twisted (Abstract),
At least one element (Fig. 4 and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, labels 5A) fitted onto the core and at least one application member (Fig. 4, label 6A) carried by the central member (Fig. 5), a composition collection surface being formed by the proximity between two different portions (Annotated Figure A of Fig. 4 of Vandromme) of one and the same application member or of the two adjacent application members (Collection surface can be formed by the two different portions of two adjacent application members by the space formed below the bristle ends shown in Annotated Figure H of Fig. A of Vandromme),
A gap between these portions being formed (See Annotated Figure A of Fig. 4 of Vandromme), and each element being threaded onto the core along its longitudinal axis before the core is twisted, the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core (Abstract where the core is denoted as label 4, and the element is denoted as label 5).
However, Vandromme is silent to a gap between these portions being less than or equal to 0.3 mm, these portions being situated at a distance from the central part of greater than or equal to 0.5 mm.
Dumler discloses a similar application in the same field of endeavor and further discloses the concept of the gap between these portions (See Annotated Figure B of Fig. 2 of Dumler where it denotes the gap and portions of Dumler which is similar in structure to that of Vandromme) being sufficiently small for a bridge of composition (Par. [0034], lines 3-5 where it describes the gap size to match that of what is described in the specifications. As such, it is small enough for a bridge of composition), these portions being situated at a distance from the central part of greater than or equal to 0.5 mm (Par. [0020], lines 1-3 discloses the depth of the groove that holds the portion being 0.5 mm or greater. This reveals that the portion itself would have to be at a distance greater than 0.5 from the central part as shown in Annotated Figure C of Fig. 2 of Dumler) to contain the composition in the applicator. Furthermore, Dumler discloses the gap between these portions being less than or equal to 0.3 mm (Par. [0020] of Dumler, line 1-3) to contain the composition in the applicator.
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the applicator of Vandromme to teach the gap to be small enough to have a bridge of composition to form and the portions being situated at a distance from the central part of being greater than or equal to 0.5 mm as taught by Dumler to ensure that the composition is held in the applicator.
Regarding Claim 18, Vandromme and Dumler teaches the claimed applicator of claim 16, but is silent to the method for the cosmetic treatment of the eyelashes and/or eyebrows comprising the step of applying a cosmetic composition to the eyelashes with the aid of applicator according to claim 16. However, Dumler does disclose the applicator is for a cosmetic product such as mascara (Paragraph [0002]) and Vandromme also disclose the applicator is for a cosmetic product such as mascara (Col. 1, lines 16-20 and 31-35).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the combined applicator of Vandromme and Dumler to apply a cosmetic composition to the eyelash by retrieving the product from a container with the applicator and brushing the eyelash with the cosmetic filled applicator.
Claim 5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Dumler (US Publication No. 20070034223A1), Gueret (US Publication No. 8905050B2, hereinafter “Gueret 1”), Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”), and Jacob (US Publication No. 20160022012A1).
Regarding Claim 5, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the device as described in the rejection of claim 1 above. However, they are silent to the application member (Fig. 4 of Vandromme, label 6A of where the at least one application member can be varied in shape as denoted in Fig. 4, 7, and 8) is toothed, the teeth being formed by a succession of pointed arches that are concave toward the outside. Annotated Figure A of Fig. 4 of Vandromme shows the gap being formed between two application members where the only adjustment is the shape of the free end of the application members.
Jacob teaches an invention in the same field of endeavor and discloses the at least one application member is toothed (Fig. 14a and 14b of Jacob), the teeth being formed by a succession of pointed arches that are concave toward the outside (Fig. 14a and 14b of Jacob) to improve the capturing of more viscous cosmetic compositions.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Vandromme/Dumler/Gueret1/Gueret2 to have the at least one applicator member to be toothed that are formed by a succession of pointed arches that are concaved towards the outside of Jacob where gap forms between teeth of two adjacent application members to improve the capturing of the cosmetic composition.
Regarding claim 8, Vandromme, Dumler, Gueret 1, Gueret, 2 and Jacob teaches device as described in the rejection of claim 1 above, and Vandromme further discloses the element (Fig. 4) comprising a plurality of application members (Fig. 4 of Vandromme, label 6A of where the application member can be varied in shape as denoted in Fig. 4, 7, and 8). Annotated Figure A of Fig. 4 of Vandromme shows the gap being formed between two application members where the only adjustment is the shape of the free end of the application members. Jacob further discloses that the application members can have a leg (See Annotated Figure H of Fig. 14a of Jacob) and is extended at one end by a portion defining a laterally open concavity (See Annotated Figure H of Fig. 14a of Jacob).
It would have been obvious that the application member can have a leg where it extends at one end by a portion defining a laterally open concavity taught by Jacob to be attached to the central part of Vandromme as the modification made changes solely the free end of the application member. Furthermore, it would have been obvious that a gap will be defined between said portion and an adjacent application member for the same means in order to improve capturing of cosmetic product.

    PNG
    media_image8.png
    411
    321
    media_image8.png
    Greyscale

Annotated Figure H 
Regarding Claim 9, Vandromme, Dumler, Gueret 1, Gueret, 2 and Jacob teaches the claimed
invention, and Jacob further discloses the portion is extended radially toward the outside by a radial arm
(See Annotated Figure I of Fig. 14a of Jacob where the radial arm is extending away from the core and
central part).

    PNG
    media_image9.png
    425
    251
    media_image9.png
    Greyscale

Annotated Figure I 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034223A1) in view of Gueret (US Publication No. 8905050B2, hereinafter “Gueret 1”) and Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”).
Regarding Claim 20, Dumler disclose s an applicator (Abstract, line 1), for applying a cosmetic
composition to the eyelashes or eyebrows (Abstract where mascara is a cosmetic composition applied
to the eyelashes), the applicator comprising:
A core (Fig. 8, label 2)
At least one element (Fig. 5, label 5) attached (Abstract, Fig. 3) to the core (Fig. 8, label 2), each element (Fig. 5, label 5) comprising a central part fitted onto the core and at least one application member (Fig. 2, label 7) carried by the central part (Fig. 4, label 4), a composition collection surface being formed by the proximity between two different portions (Annotated Figure B of Fig. 2 of Dumler) of one and the same at least one application member or of two adjacent application members of the same element (Collection surface can formed by the two different portions of two adjacent applicator members by the space formed below the bristle ends shown in Fig. 1a – Fig. 1f. This can be denoted by how the gap between the portions and the portions distance is found to match the necessary characteristics to achieve this feat), a gap between the portions being sufficiently small for a bridge of composition (Par. [0034], lines 3-5 where it describes the gap size to match that of what is described in the specifications. As such, it is small enough for a bridge of composition), these portions being situated at a distance from the central part of greater than or equal to 0.5 mm (Par. [0020], line 1-3).
However, Dumler is silent to a packaging and application device comprising a container containing the composition to be applied, and the bridge of composition to be able to form there by surface tension.
Gueret 1 teaches a similar applicator configuration and further discloses a packaging and application device (Fig. 1 of Gueret 1) comprising a container (Fig. 1, label 2 of Gueret 1) containing the composition to be applied (Fig. 1 of Gueret 1, label P shows the composition within the container).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the applicator of Dumler to be part of a packaging and
application device comprising a container of Gueret 1 as commercially, applicators are sold with the its
packaging and application device.
Gueret 2 teaches a similar applicator configuration and further discloses the concept of the
bridge of composition to be able to form there by surface tension (Col 4, lines 55-60 describes the
concept of formation of the composition through capillarity).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the applicator of Dumler to be part of a packaging and
application device comprising a container of Gueret 1 wherein the gap between these portions being
sufficiently small for a bridge of composition to be able to form there by surface tension of Gueret 2 to
allow for more product to be held in the applicator.
Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all
of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The most relevant art is found to be Vandromme (US Patent No. 8899241 B2) wherein
Vandromme discloses a cosmetic applicator comprising: a core, at least one element, wherein the at
least one element comprises at least one application member and the at least one application member
comprises portions where a gap is formed between these portions. However, Vandromme is silent to
the element comprising an alternation of a first application member having the overall shape of an
arrow, the tip of which is directed toward the outside, and a second application member having the
overall shape of an arrow, the tip of which is directed toward the central part. Further, Vandromme is
silent to the application members of the element that each have two arms that diverge away from the
central part, the two arms bearing an enlarged head at their ends, wherein a gap is formed between the
enlarged heads of two adjacent application members. Lastly, Vandromme is silent to the element
comprising application members that each have a central arm and two V-shaped lateral arms extending
respectively on either side of the central arm, these lateral arms being provided at their end with an
enlarged head.
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 3-18, and 20 filed on 5/25/2022 on page 7-12 have been fully considered but they are not persuasive. Applicant argues in response to the advisory action (5/18/2022 that the Dumler (US 20070034223) does not disclose the gap being greater than or equal to 0.5 mm. Applicant stresses that Par. [0008] does not disclosed the gap between the portions of adjacent application members to be greater than or equal to 0.5 mm. Rather, it discloses the spacing between each disc. It is noted however, that the paragraph pertaining to the gap distance is disclosed in Par. [0034] as disclosed in the Advisory Action PTOL-303 and interview summary record filed on 5/18/2022. Dumler discloses in Par. [0034] discloses application tip spacing between one another is found to be 0.2 mm to 2.4 mm which overlaps the lower bound of the claimed range. The application tip below in the annotated figure wherein the dimensions disclosed are also found to be applicable to all embodiments of the application. 

    PNG
    media_image10.png
    513
    541
    media_image10.png
    Greyscale

	Further, Applicant argues that Gueret 2 solely describes the make-up production accumulation through capillary means but is silent to the bridge of composition which is specifically claimed. However, it should be noted that this is taught by the combined teaching of Vandromee, Dumler, and Gueret 2 wherein Dumler discloses that the distance between the gap as well as the distance of the portion from the central part to be within the claimed range and as such would provide the necessarily means to provide a composition bridge joining the two. This disclosure can be noted in Par. [0034] and Par. [0020] of the Dumler reference.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772